Citation Nr: 1705619	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar disc disease.

2.  Entitlement to a disability rating in excess of 20 percent for cervical disc disease.

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain, symptomatic (minor).

4.  Entitlement to a disability rating in excess of 10 percent for left hip strain.

5.  Entitlement to a disability rating in excess of 10 percent for thoracic spine whip lash injury.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from November 9, 2010 onward.

7.  Entitlement to a TDIU prior to November 9, 2010.


REPRESENTATION

Veteran represented by:	Stephan J. Freeman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force on active duty from April 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned VLJ at a videoconference hearing in June 2016.

In accordance with the evidence of record, the Board has separated the Veteran's claim for a TDIU into one part that precedes November 9, 2010, which will be addressed in the REMAND portion of the decision below, and another part from November 9, 2010 onward, which will be discussed and decided below.  The Board also observes that even though the issue of entitlement to a TDIU was adjudicated as a separate claim, it is also considered part-and-parcel of the increased rating claims on appeal, which were filed at an earlier date.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The claim for TDIU prior to November 9, 2010, as well as all increased rating claims listed on the title page, will be addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected musculoskeletal disabilities, as well as his mood disorder, have prevented him from being able to secure and maintain substantially gainful employment since November 9, 2010.


CONCLUSION OF LAW

The criteria for a TDIU from November 9, 2010 have been met.  38 U.S.C.A.        §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU.  As noted in the introduction, the claim for a TDIU is considered part-and-parcel of the increased rating claims on appeal; therefore, the relevant appeal period for this claim begins on March 4, 2008, one year prior to the date the RO received the increased rating claims.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); Rice v. Shinseki, 22 Vet. App. at 453-54.  For the reasons that follow, the Board finds that a TDIU is warranted from November 9, 2010 onward.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for mood disorder (rated 30 percent disabling prior to February 13, 2016, and 50 percent disabling thereafter); lumbar disc disease (rated 40 percent disabling); cervical disc disease (rated 20 percent disabling); left shoulder strain, symptomatic (minor) (rated 10 percent disabling); left hip strain (rated 10 percent disabling); and thoracic spine whiplash injury (rated 10 percent disabling).  For the entire appeal period, the Veteran has had a combined disability rating of 70 percent disabling and from November 9, 2010 his combined rating has been 80 percent disabling, which was the effective date of service connection for mood disorder.  Moreover, for the entire period, the Veteran has had a single disability rated at 40 percent disabling, the lumbar disc disease.  Accordingly, the Board finds that the schedular criteria for TDIU have been met for the entire appeal period.  See 38 C.F.R. § 4.16(a).  The question before the Board therefore is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

The Veteran's occupational history includes work as an aerospace physiologist for the United States Air Force from August 1987 to August 1992, and then working for his brother in a protected environment performing boat maintenance from May 1993 and thereafter.  August 1993 VA Form 21-8940.  An April 1994 VA Form 21-4192 submitted by his brother's company confirmed the Veteran's allegations of protected employment, showing that the company allowed the Veteran to take a lot of breaks, perform limited duties, and take time off for his severe back pain.  See 38 C.F.R. § 4.16a ("Marginal employment shall not be considered substantially gainful employment... Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as  a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.").

Thereafter, the Veteran participated in VA's vocational rehabilitation program from September 16, 1993 to February 13, 1998, at which point in time he was rehabilitated into gainful employment.  See August 2010 email.  It is unclear what employment the Veteran had at that point, but the Board can determine that from October 2003 to March 2009 he worked in information technology-related roles for IBM and Price Water House Coopers.  See December 2015 VA Form 21-8940.  Employment in such roles was facilitated by completion of a college degree in computer science during his period of vocational rehabilitation.  See June 2016 Board hearing tr.  The Veteran voluntarily stopped working in March 2009 due to the functional limitations imposed by his service-connected musculoskeletal disabilities, to include on both a physical and psychological level.  See December 2015 VA Form 21-8940; June 2016 Board Hearing tr.

Since the cessation of employment, the Veteran reapplied to VA's vocational rehabilitation program; however, an October 2011 notice letter informed him that his application had been denied based on a determination that it would not be feasible for him to benefit from a program designed to return him to gainful employment.  The Veteran has also received Social Security disability income since May 14, 2010.

A review of the Veteran's service-connected musculoskeletal disabilities shows that they cause impairment with sitting and standing for long period of time, ambulation, decreased manual dexterity and severe pain.  See, e.g., October 2009 VA examination report.  These findings have been corroborated by June 2010 and November 2011 buddy statements submitted by the Veteran's neighbor and wife, respectively, and the wife's November 2011 statement also indicated that the Veteran occasionally needs assistance with activities of daily living.  Despite the Veteran's physical limitations, a September 2010 VA examination report for unemployability indicated that, while the Veteran is unable to perform physical employment, he was at least as likely as not able to perform sedentary employment, based on the effects of his service-connected musculoskeletal disabilities.  This examination report did not consider the psychological or medical manifestations related to these conditions.

A review of the Veteran's medical history, however, has shown the his musculoskeletal disabilities have resulted in some psychological symptomatology, to include depression, sleeplessness and fatigue, depressed mood, irritability, and mild memory loss.  Prior to November 9, 2010, these psychological effects were not considered in the evaluations of his service-connected musculoskeletal disabilities.  Since that date, the Veteran received a separate disability rating for a diagnosed mood disorder that encompassed that symptomatology.  Without discounting the effects of his physical symptoms from the musculoskeletal disabilities, the Veteran has reported that the psychological effects have played a large role in his inability to secure and maintain substantially gainful employment.  See, generally, June 2016 Board Hearing tr.

Accordingly, given the evidence of record, the Board concludes that there is a reasonable basis for finding that the Veteran's service-connected disabilities, to include his mood disorder, have prevented him from being able to secure and maintain substantially gainful employment from November 9, 2010 onward, the date for which mood disorder was granted and in which his psychological symptomatology was considered in the evaluation of his service-connected conditions.  A TDIU from November 9, 2010 is warranted.

Prior to that date, it appears that those same psychological symptoms existed but they were not considered in any of his musculoskeletal evaluations.  Given the importance of the psychological symptoms to the determination of entitlement to a TDIU, the Board finds that the claim for a TDIU prior to November 9, 2010 and the increased rating claims on appeal are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As the increased rating claims are being remanded for further development, the Board declines to make a determination as to entitlement to TDIU prior to November 9, 2010; the issue will be deferred and adjudicated in conjunction with the increased rating claims.

In summary, entitlement to a TDIU from November 9, 2010 is warranted.


ORDER

A TDIU from November 9, 2010 is granted.


REMAND

The Board finds that further development is required for the remaining issues on appeal.

Obtain Missing Records

A June 2013 determination of the Social Security Administration (SSA) shows that the Veteran is in receipt of Social Security Disability Income (SSDI).  In view of this information, there may be SSA records potentially relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The record also indicates that the Veteran received vocational rehabilitation through VA during the 1990s and then applied to re-enter the program circa 2010-2011, however no related vocational rehabilitation records or application materials are associated with the claims file.  On remand, these records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

VA Examinations

The Veteran most recently underwent a VA examination to determine the nature and severity of his musculoskeletal disabilities in December 2011.  At the June 2016 Board Hearing, the Veteran testified that his disabilities had since worsened, and both the Veteran and his representative raised complaints about the quality and accuracy of the examination.  Accordingly, the Board finds that a new VA examination is warranted to determine the current nature and severity of those disabilities.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU prior to November 9, 2010

As noted in the decision above, it appears that the Veteran's musculoskeletal disabilities manifested in psychological symptomatology that was not considered in their evaluations.  Given the importance of the psychological symptoms to the determination of entitlement to a TDIU, the Board finds that the claim for a TDIU prior to November 9, 2010 and the increased rating claims on appeal are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. at 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As the increased rating claims are being remanded for further development, the Board declines to make a determination as to entitlement to TDIU prior to November 9, 2010; that issue will be deferred and adjudicated in conjunction with the increased rating claims for the musculoskeletal disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

2.  Obtain and associate with the claims file records from the Social Security Administration related to the Veteran's claim for SSDI.

3.  Obtain and associate with the claims file any outstanding VA treatment records.

4.  Thereafter, schedule the Veteran for a VA joints examination to determine the current nature and severity of his musculoskeletal disabilities.  The entire claims file must be reviewed in conjunction with the examination report.

The examination should evaluate the Veteran's service-connected lumbar disc disease; cervical disc disease; left shoulder strain, symptomatic (minor); left hip strain; and thoracic spine whiplash injury.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any applicable paired joint.  (E.g., left shoulder and right shoulder and left hip and right hip.)  The examiner should indicate whether there is evidence of pain on each type of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

For each disability, examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

The examiner should also remark on any effects caused by the medications the Veteran takes to treat each disability.  

A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


